Exhibit 7 MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS & ADVISORS PCAOB REGISTERED December 13, 2007 Securities and Exchange Commission Washington, D.C.20549 Ladies and Gentlemen: We have read and discussed the statements ofWitel Corp. (the "Company")included under Item 4.02 ofForm 8-K dated December 13, 2007, and we agree with such statements contained therein. Sincerely, /s/ Moore & Associates, Chartered Moore & Associates, Chartered December 13, 2007 2675 S. Jones Blvd. Ste: 109, Las Vegas, NV 89128 (702)253-7499 Fax: (702)253-7501
